Exhibit 10.39

 

   EXECUTION COPY

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (“Agreement”) is made and entered into as of
the 27th day of November, 2012 (the “Effective Date”) by and between Curis,
Inc., a Delaware corporation with a principal place of business at 4 Maguire
Road, Lexington, MA 02421 (“Curis”) and Genentech, Inc., a Delaware corporation,
with offices located at 1 DNA Way, South San Francisco, CA 94080 (“Genentech”).
Curis and Genentech are each referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Genentech possesses certain expertise and proprietary technologies
related to a proprietary small molecule known as GDC-0917;

WHEREAS, Curis is a biotechnology company with expertise and capability in
developing human therapeutics; and

WHEREAS, Genentech and Curis wish to enter into an exclusive licensing
arrangement whereby Curis will have exclusive rights to develop and
commercialize GDC-0917 in exchange for upfront, milestone and royalty payments.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1: DEFINITIONS

1.1 “Accounting Standard” means the International Financial Reporting Standards
or the United States generally accepted accounting principles, actually in use
by Curis and consistently applied.

1.2 “Affiliate” means any Person that, directly or indirectly (through one or
more intermediaries) controls, is controlled by, or is under common control with
a Party. For purposes of this Section 1.2, “control” means (i) the direct or
indirect ownership of fifty percent (50%) or more of the voting stock or other
voting interests or interest in the profits of the Party, or (ii) the ability to
otherwise control or direct the decisions of board of directors or equivalent
governing body thereof. Notwithstanding the foregoing, unless expressly
specified otherwise, for purposes of this Agreement, Chugai Pharmaceutical Co.,
Ltd, and all entities controlled by Chugai Pharmaceutical Co., Ltd
(collectively, “Chugai”), shall not be considered an Affiliate of Genentech
unless and until Genentech provides written notice to Curis specifying Chugai as
an Affiliate of Genentech.

1.3 “Applicable Laws” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any government or regulatory
authority, or court, of competent jurisdiction.

 

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.4 “Business Day(s)” means any day, other than a Saturday, Sunday or day on
which commercial banks located in San Francisco or Boston are authorized or
required by law or regulation to close.

1.5 “CGMP” means current good manufacturing practices as described in: (a) 21
C.F.R. §§ 210 and 211; and (b) EC Directive 2003/94/EC; together with FDA and
EMA guidance documents pertaining to manufacturing and quality control practice,
all as updated, amended and revised from time to time and as interpreted by
relevant ICH guidelines.

1.6 “Commercially Reasonable Efforts” means reasonable and good faith efforts by
a Party to accomplish a particular objective hereunder as such Party would
normally use to accomplish a similar objective under similar circumstances, and,
in the case of Curis’ efforts to develop and commercialize Compound and Licensed
Products hereunder, the level of efforts that a biopharmaceutical company of a
size and stage of development similar to Curis typically devotes to a similar
pharmaceutical compound or product(s) owned by it or to which it has rights,
which compound or product(s) is at a similar stage in its development or product
life and is of similar market potential, taking into account efficacy, safety,
approved labeling, the competitiveness of alternative products in the
marketplace, the patent and other proprietary position of the product, the
likelihood of marketing approval given the regulatory structure involved, the
profitability of the product and other relevant factors.

1.7 “Competing Product” means a product containing, as an active ingredient, a
small molecule compound that inhibits the binding of [**] as such product’s
primary mechanism of action.

1.8 “Competitive Infringement” means that, in a particular country (or region)
where Curis or a Sublicensee is developing or commercializing (including
preparing an application for marketing approval for and seeking marketing
approval for), a Licensed Product, a Third Party (other than a Sublicensee) is
commercializing a Competing Product, the manufacture, use, sale, offer for sale
or import of which Competitive Product actually or potentially infringes a
Part II Patent in such country (or region).

1.9 “Compound” means the small molecule GDC-0917 as provided in United States
Patent Application [**], its salts, prodrugs, hydrates, solvates and
polymorphs/physical forms.

1.10 “Confidential Information” of a Party means, subject to the exceptions set
forth below, (i) all information and materials (of whatever kind and in whatever
form or medium) disclosed by or on behalf of such Party (the “Disclosing Party”)
to the other Party or its designee (collectively, the “Receiving Party”) in
connection with this Agreement, including any Licensed Know-How, whether prior
to or during the Term and whether provided orally, electronically, visually, or
in writing; (ii) all copies of the information and materials described in
(i) above; and (iii) the existence and each of the terms and conditions of this
Agreement. Confidential Information shall not include information or materials
that the Receiving Party can demonstrate by competent evidence: (a) is now, or
hereafter becomes, part of the public domain, other than by virtue of the
Receiving Party’s breach of this Agreement, including Article 10 hereof; (b) is
known by the Receiving Party at the time of receiving such information from the
Disclosing Party; (c) is received by the Receiving Party on a non-confidential
basis from a Third Party

 

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

having the right to disclose such information; (d) is independently developed by
the Receiving Party without use of or reference to Confidential Information
disclosed by the Disclosing Party as evidenced by written records; or (e) is
released from the restrictions set forth in this Agreement by the express prior
written consent of the Disclosing Party.

1.11 “Control(s)” or “Controlled” means the possession by a Party, as of the
Effective Date or during the Term, of (i) with respect to materials, data or
information, physical possession or the right to such physical possession of
those items, with the right to provide them to Third Parties or to the other
Party; and (ii) with respect to intellectual property rights, rights sufficient
to grant the applicable license(s) or sublicense(s) under this Agreement,
without violating the terms of any agreement with any Third Party or incurring
any royalty or other payment obligations to a Third Party.

1.12 “Covers” or “Covered by,” or the like, with reference to a particular
Licensed Product, means that the making, using, selling, offering for sale, or
importing of such Licensed Product would, but for ownership of, or a license
granted under, a particular Patent, infringe a Valid Patent Claim within such
Patent.

1.13 “Curis IP” has the meaning set forth in Section 7.3.3(b).

1.14 “Curis Marks” has the meaning set forth in Section 6.5.

1.15 “Designated Representative” has the meaning as defined under Section 2.5.

1.16 “Development Reports” has the meaning described in Section 2.5.

1.17 “Dispute” means any controversy, claim or legal proceeding arising out of
or relating to this Agreement, or the breach, termination, or invalidity
thereof.

1.18 “Drug Approval Application” means, with respect to a particular country, an
application for regulatory approval required before commercial sale or use of a
Licensed Product in such country. For clarity, in the U.S., a “Biologics License
Application” and a “New Drug Application” (as such terms are used by the FDA)
shall each be deemed to be a Drug Approval Application.

1.19 “EMA” means the European Medicines Agency, or any successor thereto.

1.20 “EU” means the European Union or any successor organization, including any
of its member countries.

1.21 “Existing IND” means Investigational New Drug application no. [**] filed by
Genentech with the FDA, including all amendments and supplements thereto
existing as of the Effective Date.

1.22 “FDA” means the U.S. Food and Drug Administration or corresponding
governmental authority in another country, or any successor thereto.

1.23 “Field” means all human therapeutic uses.

 

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.24 “First Commercial Sale” means, with respect to a particular Licensed
Product in a given country, the first bona fide arm’s length commercial sale of
such Licensed Product following Marketing Approval in such country by or under
authority of Curis or its Sublicensees to a Third Party.

1.25 “IND” means an “Investigational New Drug Application” as defined in 21
C.F.R. 312.3, or a corresponding application with a regulatory agency in a
country other than the United States, together with all additions, deletions,
and supplements thereto.

1.26 “Indication” means a specific disease, disorder or condition which is
recognized by the applicable Regulatory Authority in a given country or
jurisdiction as a disease, disorder or condition. For the avoidance of doubt,
all variants of a single disease, disorder or condition (whether classified by
severity or otherwise) will be treated as the same Indication, except that
different types of cancer, as defined by site or cancer cell origin, will be
treated as different Indications. For further clarification, the treatment of a
disease, disorder or condition in a particular patient population and the
treatment of the same disease, disorder or condition in a different population
(e.g., adult population and pediatric population) will not be treated as
separate Indications.

1.27 “Know-How” means any proprietary technical or other information, whether
patentable or not and whether in written or verbal form, including without
limitation technology, experience, formulae, concepts, discoveries, trade
secrets, inventions, modifications, improvements, data (including without
limitation all chemical, preclinical, pharmacological, clinical, toxicologic,
analytical, and quality control data), results, designs, ideas, analyses,
methods, techniques, assays, research plans, procedures, tests, processes
(including manufacturing processes, specifications and techniques), laboratory
records, reports, summaries, and information contained in submissions to, and
information from, regulatory authorities. Know-How shall not include any
Patents.

1.28 “Licensed IP” means the Licensed Patent Rights and the Licensed Know-How.

1.29 “Licensed Know-How” means all Know-How Controlled by Genentech as of the
Effective Date that (a) was actually used or generated by or on behalf of
Genentech in the research, development or manufacture of any Compound or
Licensed Product and (b) is necessary or useful for the development,
manufacture, use or sale of Compounds or Licensed Products in the Field;
including the Know-How described in Exhibit C attached hereto.

1.30 “Licensed Patent Rights” means (i) the patent applications described in
Exhibit B, (ii) any patent(s) issuing anywhere in the world from any such
application (including, but not limited to, divisionals, continuations,
continuations-in-part and renewals) that claims priority (directly or
indirectly) to the patent or patent application of (i); (iii) any patents that
are reissues, reexaminations, extensions, or foreign counterparts of any of the
foregoing; and (iv) any application from which any of the foregoing patents
issue.

1.31 “Licensed Product” means any pharmaceutical product containing a Compound
as an active ingredient.

 

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.32 “Listed IP” has the meaning set forth in Section 8.2.2.

1.33 “Losses” has the meaning set forth in Section 9.1.

1.34 “Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products in a country
or regulatory jurisdiction.

1.35 “Net Sales” means the gross amounts invoiced by Curis, its Affiliates and
Sublicensees for sales of Licensed Products (in final form for end use, but
exclusive of sales or transfers among Curis, its Affiliates and Sublicensees for
resale), less the following deductions from such gross amounts (if not
previously deducted from the amount invoiced) to the extent actually incurred,
allowed or taken:

(a) credits or allowances granted for damaged, outdated, returned, rejected or
recalled Licensed Products, and uncollectible amounts on previously sold
Licensed Products and retroactive price reductions;

(b) normal and customary trade, cash and quantity discounts;

(c) sales and excise taxes and duties (including value added taxes (VAT) and
import duties) paid or allowed by a selling party and any other governmental
charges imposed upon the manufacture or sale of a Licensed Product;

(d) chargebacks and rebates, including those granted to managed health care
organizations, wholesalers, buying groups, retailers or to federal,
state/provincial, local and other governments, their agencies and purchasers and
reimbursers;

(e) commissions paid to Third Party distributors, brokers or agents (excluding
sales personnel, sales representatives and sales agents that are employees or
consultants of Curis or its Affiliates or Sublicensees) in countries outside the
United States in which such commissions are paid by deducting such commissions
from the gross sales invoiced for sales to such Third Parties; and

(f) transportation costs, including insurance, for outbound freight related to
delivery of Licensed Products.

Sales between or among Curis and its Affiliates and its Sublicensees shall be
excluded from the computation of Net Sales, but Net Sales shall include the
first sales to Third Parties (other than Sublicensees) by Curis or any such
Affiliates or Sublicensees. The supply of Licensed Products as samples, for use
in non-clinical or clinical studies, or for use in any tests or studies
reasonably necessary to comply with any Applicable Laws, regulation or request
by a regulatory or governmental authority or as is otherwise normal and
customary in the industry shall not be included within the computation of Net
Sales.

In the event a Licensed Product is sold in a finished dosage form containing a
Compound in combination with one or more other active ingredients (a
“Combination Product”), the Net

 

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Sales of the Licensed Product, for the purposes of this Agreement, shall be
determined by multiplying the Net Sales (as defined above) of the Combination
Product by the fraction, A/(A+B) where A is the weighted (by sales volume)
average sale price in a particular country of the Compound when sold separately
in finished form and B is the weighted average sale price in that country of the
other active ingredient(s) sold separately in finished form. In the event that
such average sale price cannot be determined for both the Compound and the other
active ingredient(s) in such Combination Product, Net Sales for purposes of
determining royalty payments shall be agreed by the Parties based on the
relative value contributed by each component, such agreement not to be
unreasonably withheld.

1.36 “Part I Patents” means those Licensed Patent Rights listed in Part I of
Exhibit B.

1.37 “Part II Patents” means Licensed Patent Rights listed in Part II of
Exhibit B.

1.38 “Patents” means any and all patents and patent applications in any country
or jurisdiction, including provisional applications, priority applications,
divisions, continuations, continuations-in-part, invention certificates,
substitutions, reissues, reexaminations, extensions, registrations, patent term
extensions and restorations, supplementary protection certificates and renewals
of any of the above.

1.39 “Person” means any person or entity, including any individual, trustee,
corporation, partnership, trust, unincorporated organization, limited liability
company, business association, firm, joint venture or governmental agency or
authority.

1.40 “Phase I Clinical Trial” means, as to a specific Licensed Product, a
controlled and lawful study in humans designed to determine the metabolic and
pharmacologic actions of the drug in humans, the side effects associated with
increasing doses, and, if possible, to gain early evidence on effectiveness, as
necessary to permit the design of Phase II Clinical Trials, as further defined
in 21 C.F.R. § 312.21(a); or similar clinical study in a country other than the
United States.

1.41 “Phase II Clinical Trial” means, as to a specific Licensed Product, a
controlled and lawful study in humans designed with the principal purpose of
determining initial efficacy and dosing of such Licensed Product in patients for
the indication(s) being studied, as further defined in 21 C.F.R. § 312.21(b); or
similar clinical study in a country other than the United States.

1.42 “Phase III Clinical Trial” means, as to a specific Licensed Product, a
controlled and lawful study in humans of the efficacy and safety of such
Licensed Product, which is prospectively designed to demonstrate statistically
whether such Licensed Product is effective and safe for use in a particular
indication in a manner sufficient to obtain Marketing Approval to market and
sell that Licensed Product in the United States or another country for the
indication being investigated by the study; or a similar clinical study in a
country other than the United States. Without limiting the generality of the
foregoing, the term “Phase III Clinical Trial” includes a human study that
either (a) would satisfy the requirements for a Phase III study as defined in 21
C.F.R. § 312.21(c) or (b) is the subject of a special protocol assessment
agreement with the FDA (or any equivalent thereof in a country other than the
United States).

 

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

1.43 “Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the EMA), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, in any jurisdiction of the
world, involved in the granting of Marketing Approval.

1.44 “Royalty Term” has the meaning provided in Section 4.11.

1.45 “Sublicensee” means any Third Party which enters into an agreement with
Curis involving the grant to such Third Party of any rights under the licenses
granted to Curis under this Agreement.

1.46 “Subsidiary” means any Person that, directly or indirectly (through one or
more intermediaries) is controlled by a Party. For purposes of this definition,
“control” has the meaning set forth in Section 1.2.

1.47 “Technology Transfer Term” means the period commencing on the Effective
Date and expiring on the later of (a) [**] days after the Effective Date or
(b) [**] Business Days after Genentech delivers the final clinical study report
pertaining to protocol GDC-0917-IAM4914g to Curis.

1.48 “Term” has the meaning set forth in Section 7.1.

1.49 “Termination Product(s)” has the meaning as defined in Section 7.3.3(b).

1.50 “Territory” means the entire world.

1.51 “Third Party” means a Person other than one of the Parties.

1.52 “Transferred Materials” has the meaning provided in Section 2.3.4.

1.53 “United States” means the United States of America, its territories and
possessions as of the Effective Date, including the Commonwealth of Puerto Rico.

1.54 “Valid Claim Product” means a Licensed Product that, at the time of sale in
a country, is Covered by a Valid Patent Claim in the Licensed Patent Rights in
such country.

1.55 “Valid Patent Claim” means a claim of an issued and unexpired patent in the
Licensed Patent Rights that has not been (i) disclaimed, (ii) dedicated to the
public, (iii) abandoned or (iv) declared invalid, unenforceable or revoked by a
court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise.

ARTICLE 2: DEVELOPMENT AND COMMERCIALIZATION EFFORTS

2.1 Development and Commercialization Responsibilities. During the Term, Curis
shall have the sole right and responsibility for, and control over, all
research, development, manufacturing and commercialization activities, including
all regulatory activities, with respect to Licensed Products, at Curis’ sole
cost and expense.

 

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

2.2 Development of Licensed Products.

2.2.1 Generally. The Parties intend and agree that any Marketing Approval and
commercialization of Licensed Products shall be controlled by Curis. Without
limiting the generality of the foregoing, Curis shall be responsible for making
and have authority to make all decisions, and undertake any actions necessary as
a result of such decisions, regarding development (including additional
preclinical and clinical development and testing) and preparing and filing Drug
Approval Applications. Curis shall own all data resulting from its development
of Licensed Products and all regulatory submissions, including all INDs, Drug
Approval Applications and Marketing Approvals, created after the Effective Date
for Licensed Products in the Territory.

2.2.2 Curis Diligence. Curis shall use Commercially Reasonable Efforts to
develop and commercialize at least one Licensed Product, including, without
limitation, (a) to conduct at least one additional Phase I Clinical Trial (e.g.,
of Licensed Product in combination with another agent or of Licensed Product as
a single agent with a dose schedule different than the dose schedule of the
Phase I Clinical Trial previously conducted by Genentech), and (ii) unless the
results of the additional Phase I Clinical Trial do not provide sufficient
scientific or clinical justification for continued clinical development, to
conduct a Phase II Clinical Trial to inform a decision to start a Phase III
Clinical Trial.

2.3 Technology Transfer. During the Technology Transfer Term, Genentech and
Curis shall perform the obligations and roles of each Party as outlined in the
Technology Transfer Plan attached hereto as Exhibit C. During the Technology
Transfer Term, Genentech shall appoint a project team leader (PTL) who shall
serve as the single point of contact for Curis. Such PTL shall be made available
by telephone upon reasonable request and during normal Genentech business hours.
Without limiting the generality of the foregoing, during the Technology Transfer
Term, Genentech shall, as more fully described in the Technology Transfer Plan:

2.3.1 transfer to Curis the Licensed Know-How listed on Exhibit C that is
available in written, graphic, electronic or other recorded form (or true and
complete copies thereof). To the extent the Licensed Know-How listed on Exhibit
C exists in electronic form, Genentech may provide the same to Curis in
electronic form;

2.3.2 provide to Curis a true and complete copy of (or electronic access to) the
Existing IND, together with copies of material regulatory correspondence sent by
Genentech to the FDA, or received by Genentech from the FDA, with respect to
Licensed Product and minutes of all formal meetings between Genentech and the
FDA regarding Licensed Product (if any);

2.3.3 transfer and assign to Curis the Existing IND and execute and deliver such
assignments, instruments and documents, and take such actions, including filing
of such assignments, instruments and documents with the FDA or other Regulatory
Authorities, as may be necessary, or as Curis may reasonably request, in order
to effect, evidence or record such

 

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

transfer and assignment of the Existing IND to Curis and in Curis’ name.
Genentech shall use Commercially Reasonable Efforts to effect such transfer and
assignment of the Existing IND within [**] days after the Effective Date;

2.3.4 transfer to Curis the quantities of Compound and Licensed Product
specified in Exhibit D (collectively, the “Transferred Materials”), subject to
Genentech’s retained rights under Section 3.2.2;

2.3.5 provide Curis with copies of all existing Part I Patents; and

2.3.6 provide reasonable technical assistance to Curis in the practice of the
Licensed Know-How transferred to it pursuant to Section 2.3.1, as the same was
practiced by or on behalf of Genentech prior to the Effective Date; such
technical assistance shall be coordinated by the PTL and limited to [**] hours
per week during the Technology Transfer Term. For clarity, the foregoing
technical assistance excludes the performance of any additional experiments or
research activities.

Subject to Curis’ payment of the technology transfer fee specified in
Section 4.2, Genentech shall perform its obligations under this Section 2.3 at
Genentech’s sole cost and expense.

2.4 Material Supply. Exhibit D sets forth the Transferred Materials and
supporting documentation including Genentech clinical supply of filled drug
product in the amounts and on the schedule set forth thereon. Except as
expressly set forth on Exhibit D and in Section 2.3.4, Curis shall be
responsible for all manufacturing and supply of Licensed Products for clinical
use and commercial sale.

2.5 Governance. Genentech and Curis shall each designate one (1) representative
to serve as the main point of contact for communications related to development
and commercialization of Licensed Products under this Agreement (each a
“Designated Representative”). Each Party may replace its Designated
Representative at its own discretion. Curis shall provide to Genentech annual
written reports due on the anniversary of the Effective Date summarizing Curis’
research, development, manufacturing and commercialization activities for
Licensed Products (“Development Reports”) in the time since the last such annual
report was provided to Genentech. Such Development Reports shall include a
forecast of any milestone payment(s) pursuant to Section 4.3 reasonably
anticipated to occur within the next calendar year. Upon Genentech’s request,
the Designated Representatives shall meet in person [**] each calendar year to
present and discuss the Development Report at such location and date as mutually
agreed. A Party may, with the prior written consent of the other Party (such
consent not to be unreasonably withheld or delayed), invite a reasonable number
of employees, consultants or scientific advisors to attend a meeting of the
Designated Representatives, provided, however, that such invitees shall
participate only as observers and advisors. Those invitees must be bound by
appropriate confidentiality obligations. Each Party shall be responsible for all
expenses incurred by its Designated Representative and its invitees in the
participation in such annual meetings.

 

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

ARTICLE 3: LICENSE GRANTS

3.1 Curis License. Genentech hereby grants to Curis an exclusive (even as to
Genentech, except as expressly set forth in Section 3.2, royalty-bearing
license, including the right to sublicense through multiple tiers of sublicense,
under the Licensed IP, to make, have made, use, sell, have sold, offer for sale,
and import the Compound and Licensed Products in the Field in the Territory.

3.2 Genentech Retained Rights. Notwithstanding the exclusivity of the license
granted to Curis pursuant to Section 3.1, Curis agrees that Genentech:

3.2.1 retains the non-exclusive, non-sublicensable right under the Licensed IP
solely to perform Genentech’s obligations under Section 2.4 and to perform
internal research activities, provided that such activities shall exclude
administration of Compound to any animal or human; and

3.2.2 shall be permitted to retain in its compound screening libraries and
laboratory sample storage any quantity of Compound that is in such screening
libraries and laboratory sample storage as of the Effective Date and to use such
Compound conduct screening and internal research activities consistent with
3.2.1.

3.3 No Implied Licenses. Curis acknowledges that the licenses granted under this
Article 3 are limited to the scope expressly granted, and all other rights under
all Patents, Know-How and all other intellectual property rights owned or
Controlled by Genentech are expressly reserved. Where a license or right granted
by one Party to the other Party under this Article 3 is for a particular purpose
or with respect to a particular compound or product, the granting Party retains
all of its rights with respect to those intellectual property rights for those
purposes not expressly licensed under this Agreement.

3.4 Sublicense Right. Curis shall be responsible for the payment of all amounts
that become due hereunder as a result of its Sublicensees’ exercise of any
sublicense granted by Curis hereunder and shall remain primarily responsible to
Genentech for all acts performed by the Sublicensee pursuant to any sublicense
agreement entered into by Curis and any Sublicensee (each, a “Sublicense
Agreement”). Each Sublicense Agreement shall include, (i) to the extent
applicable to the scope of such Sublicense Agreement, confidentiality,
financial, reporting, and diligence obligations no less stringent than those
obligations of Curis as provided in this Agreement, and (ii) a provision
granting to Curis audit rights similar to Genentech’s audit rights under
Section 5.3 of this Agreement, which rights Curis agrees to exercise for
Genentech at Genentech’s request, direction and expense, on the terms and
conditions set forth in Section 5.3, mutatis mutandis. Curis shall notify
Genentech in writing promptly after entering into any such Sublicense Agreement
including in such notice the name and address of the Sublicensee and the
portion(s) of the Field and the part(s) of the Territory covered by the
Sublicense Agreement.

 

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

ARTICLE 4: PAYMENTS

4.1 Up-Front Payment. In consideration for the access to Licensed IP Controlled
by Genentech as of the Effective Date, Curis shall pay to Genentech within [**]
days following the Effective Date, a one-time payment of nine million dollars
(U.S. $9,000,000).

4.2 Technology Transfer Fee and Cost. Curis shall pay to Genentech within [**]
days following substantial completion of the Technology Transfer Plan a one-time
payment of five hundred thousand dollars (U.S. $500,000) as a fee for the
Technology Transfer Plan. For purposes of this Section 4.2, Genentech shall be
deemed to have substantially completed the Technology Transfer Plan upon
delivery to Curis or its designee of the items numbered 1 through 3 set forth on
the Technology Transfer Plan.

4.3 Milestone Payments for Licensed Products. Within [**] days after the first
achievement of each of the following milestones by the first Licensed Product to
achieve such milestone, Curis shall pay to Genentech the corresponding one-time
(except as expressly set forth in Section 4.4) milestone payment set forth
below.

4.3.1 [**] dollars (U.S. $[**]) upon the First Commercial Sale of a Licensed
Product in the United States;

4.3.2 [**] dollars (U.S. $[**]) upon the First Commercial Sale of a Licensed
Product in the EU; and

4.3.3 [**] dollars (U.S. $[**]) upon the First Commercial Sale of a Licensed
Product in Japan.

4.4 Single Milestone Payment. Each of the milestone payments set forth in
Section 4.3 shall be payable only once and only for the first Licensed Product
to achieve such milestone, regardless of how many times the corresponding
milestone is achieved, and no milestone payment shall be paid for a milestone
that is not achieved; provided, however, that if, after the first achievement of
a milestone event specified in Section 4.3.1, 4.3.2 or 4.3.3 by the first
Licensed Product to achieve such milestone event (the “First Product”), a
different Licensed Product – i.e., a Licensed Product having a different
formulation than such first Licensed Product (a “New Product”) receives
Marketing Approval in the same jurisdiction (i.e., United States, EU or Japan)
for a Separate Indication (defined below), then, within [**] days of the First
Commercial Sale of such New Product after receipt of Marketing Approval for such
Separate Indication in such jurisdiction, Curis shall pay to Genentech a
one-time milestone payment in an amount equal to [**] percent ([**]%) of the
applicable milestone payment paid for the first achievement of that milestone
event by the First Product. For purposes of this Section 4.4, “Separate
Indication” means, with respect to a New Product in a particular jurisdiction,
an Indication other than any Indication for which the First Product has received
Marketing Approval in such jurisdiction. For the avoidance of doubt, the maximum
amount payable with respect to each of the milestone events set forth
Sections 4.3.1, 4.3.2 and 4.3.3 equals [**] percent ([**]%) of the corresponding
milestone payment set forth in such Section, and the maximum aggregate amount
payable with respect to all such milestone events in the aggregate is [**]
dollars (U.S. $[**]); in each case, regardless of the number of Licensed
Products that achieve any milestone event or the number of Indications for which
any Licensed Product may receive Marketing Approval.

 

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

4.5 Royalties for Valid Claim Products. In consideration for the rights granted
hereunder, and subject to Sections 4.6 through 4.11 and Article 5, Curis shall
pay to Genentech, on a Valid Claim Product-by-Valid Claim Product basis,
royalties on worldwide annual Net Sales of each Valid Claim Product in each
calendar year at the following rate(s):

(a) [**] percent ([**]%) of that portion of annual worldwide Net Sales of such
Valid Claim Product up to the first [**] dollars ($[**]);

(b) [**] percent ([**]%) of that portion of annual worldwide Net Sales of such
Valid Claim Product between [**] dollars ($[**]) and [**] dollars ($[**]);

(c) [**] percent ([**]%) of that portion of annual worldwide Net Sales of such
Valid Claim Product between [**] dollars ($[**]) and [**] dollars ($[**]); and

(d) [**] percent ([**]%) of that portion of annual worldwide Net Sales of such
Valid Claim Product Covered by a Valid Patent Claim for such sales greater than
[**] dollars ($[**]).

No royalties shall be due under this Section 4.5 with respect to any Licensed
Product that is not, at the time of sale, a Valid Claim Product.

4.6 Royalties for Know-How. Subject to Sections 4.7 through 4.11 and Article 5,
during any portion of the Royalty Term for a Licensed Product in a country when
such Licensed Product is not a Valid Claim Product in such country, Curis shall
pay royalties to Genentech on Net Sales of such Licensed Product in such country
at the rate of [**] percent ([**]%).

4.7 Royalty Offsets. In the event that Curis (or its Affiliate or Sublicensee)
obtains a license under a Third Party Patent(s) that it determines upon the
advice of patent counsel Covers a Licensed Product(s), Curis may offset [**]
percent ([**]%) of the amounts paid by Curis and/or its Affiliate or Sublicensee
to such Third Party with respect to sales of such Licensed Product(s) in any
calendar quarter against the milestone and royalty payments due and payable by
Curis to Genentech under Sections 4.3, 4.5 and 4.6 in such calendar quarter with
respect to such Licensed Product(s); provided, however, in no event shall the
milestone and royalty payments otherwise due and payable under Sections 4.3, 4.5
and 4.6 to Genentech with respect to such Licensed Product(s) in any calendar
quarter be reduced by more than [**] percent ([**]%) as a result of any and all
such offsets in the aggregate. In the event that [**] percent ([**]%) of the
milestone and royalty payments paid to such Third Party in a calendar quarter
with respect to sales of such Licensed Product(s) exceeds the amount by which
Curis can offset its payments to Genentech in such calendar quarter under this
Section 4.7, Curis shall be entitled to carry forward the excess to offset
milestone and royalty payments due to Genentech in any of the subsequent [**]
calendar quarters, provided that the milestone and royalty payments otherwise
due and payable to Genentech under Sections 4.3, 4.5 and 4.6 in any calendar
quarter with respect to such Licensed Product(s) may not be reduced by more than
[**] percent ([**]%) as a result of any and all such offsets in the aggregate.

 

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

4.8 Timing of Royalty Payments. All royalty payments due under this Article 4
shall be paid on a quarterly basis and shall be paid within [**] days following
the end of each calendar quarter.

4.9 No Deductions from Payments. Except for the royalty adjustments set forth in
Sections 4.7, as between the Parties, Curis is solely responsible for payment of
any fee, royalty or other payment due to any Third Party in connection with the
research, development, manufacture, distribution, use, sale, import or export of
a Licensed Product, and Curis shall not have the right to offset any amounts
paid to such Third Party, including fee, royalty or other payment, against any
amount payable to Genentech hereunder.

4.10 Single Royalty. Notwithstanding anything herein to the contrary, with
respect to any Licensed Product only a single royalty payment shall be due and
payable, regardless if such Licensed Product is Covered by more than one Valid
Patent Claim. In addition, only one royalty, under either Section 4.5 or
Section 4.6 (as applicable), shall be due with respect to any sale of a Licensed
Product.

4.11 Royalty Term. The term of the royalty obligations set forth in this
Article 4 shall begin, on a Licensed Product-by-Licensed Product and
country-by-country basis, upon the First Commercial Sale of a Licensed Product
in a country and will continue until the later of (i) ten (10) years after the
First Commercial Sale of such Licensed Product in such country or (ii) the date
of expiration of the last Valid Patent Claim within the Licensed Patent Rights
Covering such Licensed Product in such country (such period, the “Royalty
Term”). Upon expiration of the Royalty Term for a Licensed Product in a country,
Curis’ license under Section 3.1 with respect to such Licensed Product in such
country shall become royalty-free and fully paid-up.

4.12 No Set-Offs Under Other Agreements. Genentech shall not have any right to
set off, credit or deduct any amount due, or alleged to be due, to it under this
Agreement against or from any payment obligation Genentech may have to Curis
under any other agreement between Curis and Genentech.

ARTICLE 5: REPORTS, AUDITS AND FINANCIAL TERMS

5.1 Reports.

5.1.1 Royalty Reports. Within [**] days after the end of each calendar quarter
in which a royalty payment under Article 4 is required to be made, Curis shall
send to Genentech a report of Net Sales of the Licensed Products for which a
royalty is due, which report sets forth for such calendar quarter the following
information: (i) total Net Sales of each Licensed Product during such calendar
quarter, (ii) Net Sales of each Licensed Product during such calendar quarter on
a country-by-country basis, (iii) the exchange rate used to convert Net Sales
from the currency in which they are earned to United States dollars; and
(iv) the total royalty payments due (collectively, the “Quarterly Report”).

5.2 Additional Financial Terms.

5.2.1 Currency. All payments to be made under this Agreement shall be made in
United States dollars. Amounts invoiced in a currency other than dollars must be
expressed in

 

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

the United States dollar equivalent as well as any local currency. Net Sales
outside of the United States shall be first determined in the currency in which
they are earned and shall then be converted into an amount in United States
dollars. All currency conversions shall be made using Curis’ then-current
foreign currency conversion methodology, in accordance with the Accounting
Standard, for the calendar quarter for which such payment is being determined.

5.2.2 Payment Type. Amounts paid by one Party to the other under this Agreement
shall be paid in immediately available funds, by means of wire transfer to an
account specified in writing by the Party entitled to receive payment, unless
otherwise specified by such Party.

5.2.3 Withholding of Taxes. Each Party may withhold from payments due to the
other Party amounts for payment of any withholding tax that is required by law
to be paid to any taxing authority with respect to such payments. The Party
withholding the tax shall provide to the other Party all relevant documents and
correspondence, and shall also provide to the Party from whose payment that tax
was withheld any other cooperation or assistance on a reasonable basis as may be
necessary to enable that Party subject to withholding to claim exemption from
such withholding taxes and to obtain a refund of such withholding tax or claim a
foreign tax credit. The Party withholding the tax shall give proper evidence
from time to time as to the payment of such tax. The Parties shall cooperate
with each other in seeking deductions under any double taxation or other similar
treaty or agreement from time to time in force.

5.2.4 Late Payments. Any amounts not paid within [**] days after the date due
under this Agreement are subject to interest from the date due through and
including the date upon which payment is received. Interest is calculated, over
the period between the date due and the date paid, at a rate equal to [**]
percentage points ([**]%) over the three (3) month United States Treasury Bill
Rate.

5.3 Accounts and Audit.

5.3.1 Records. Curis shall keep full, true and accurate books of account
containing the particulars of Net Sales and the calculation of royalties. Curis
shall keep such books of account and the supporting data and other records at
its principal place of business. Such books and records must be maintained
available for examination in accordance with this Section for [**] calendar
years after the end of the calendar year to which they pertain, and otherwise as
reasonably required to comply with Accounting Standard.

5.3.2 Appointment of Auditor. Genentech may appoint an
internationally-recognized independent certified public accounting firm
reasonably acceptable to Curis to inspect the relevant books of account of Curis
to verify any reports or statements provided, or amounts paid, by Curis. The
accounting firm (and any individuals, if applicable) appointed to perform the
examination under this Agreement must execute a confidential disclosure
agreement with Curis, or otherwise be subject to terms governing non-use and
non-disclosure of information that Curis has agreed in writing are acceptable.

5.3.3 Procedures for Audit. Curis is required to make its records available for
inspection only during regular business hours, only at such place or places
where such records

 

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

are customarily kept, and only upon receipt of at least [**] days written
advance notice from Genentech. No such inspection or audit with respect to the
books and records pertaining to any calendar year may be conducted more than
[**] years after the end of such calendar year, and the books and records
pertaining to a particular calendar year may be audited [**].

5.3.4 Audit Report. The independent accountant will be instructed (a) to provide
to Genentech and Curis such accountant’s audit report specifying whether the
amounts paid were correct, and, if incorrect, the amount of any underpayment or
overpayment and (b) to provide to Genentech and, to the extent allowed by the
contract between Genentech and such accountant, Curis such accountant’s analyses
and findings supporting its conclusions set forth in the audit report.

5.3.5 Underpayment and Overpayment. After review of the auditor’s report: (i) if
there is an uncontested underpayment by Curis for the period in question, then
Curis shall pay to Genentech the full amount of that uncontested underpayment,
and (ii) if there is an uncontested overpayment by Curis for the period in
question, then Genentech shall provide to Curis a credit against future payments
(such credit equal to the full amount of that overpayment), or, if Curis is not
obligated to make any future payments, then Genentech shall pay to Curis the
full amount of that overpayment. Contested amounts are subject to dispute
resolution under Article 11. If the total amount of any underpayment (as agreed
to by Curis or as determined under Article 11) exceeds five percent (5%) of the
amount previously paid by Curis for the period subject to audit, then Curis
shall pay the reasonable and documented costs for the audit. The full amount of
any underpayment by Curis determined to be payable to Genentech pursuant to this
Section 5.3.5 shall accrue interest calculated in accordance to Section 5.2.4.

5.3.6 Rights Regarding Consolidation of Financial Data. With a view toward
compliance with the currently in effect Accounting Standard, if, at any time
during the term of this Agreement, compliance with any term or condition of this
Agreement would, in Genentech’s opinion and with the concurrence of Genentech’s
independent auditors, require Genentech to consolidate Curis within Genentech’s
financial statements, then upon Genentech’s request, Curis shall provide to
Genentech Curis’ unaudited quarterly consolidated financial statements, prepared
in accordance with Accounting Standard (i.e., balance sheet, income statement
and statement of cash flows) within the earlier of [**] days after the end of
each calendar quarter within [**] following Curis’ completion of such financial
statements. In the event such consolidation is deemed necessary, the Parties
will discuss in good faith a process for implementing the foregoing.

ARTICLE 6: INTELLECTUAL PROPERTY; PATENT PROSECUTION, MAINTENANCE AND
ENFORCEMENT.

6.1 Prosecution and Maintenance of Licensed Patent Rights.

6.1.1 Part I Patents. Curis shall have the first right to prepare, file,
prosecute and maintain the Part I Patents, at Curis’ sole expense using outside
patent counsel mutually agreed upon by the Parties (“Outside Counsel”). Outside
Counsel shall consult with Curis and Genentech as to the preparation, filing,
prosecution and maintenance of the Part I Patents reasonably prior to any
deadline or action with the U.S. Patent & Trademark Office or any

 

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

foreign patent office, and shall furnish to Curis and Genentech copies of all
relevant documents reasonably in advance of such consultation. In the event that
Curis desires to abandon any Part I Patent, or if Curis later declines
responsibility for any Part I Patent, Curis shall provide reasonable prior
written notice to Genentech of such intention to abandon or decline
responsibility (which notice shall, in any event, be given no later than
[**] days prior to the next deadline for any action that may be taken with
respect to such Part I Patent with the U.S. Patent & Trademark Office or any
foreign patent office), and Genentech shall have the right, at its expense, to
prepare, file, prosecute, and maintain such Part I Patent; and such Part 1
Patents shall no longer be within Licensed Patent Rights.

6.1.2 Part II Patents. Genentech shall be solely responsible, using Outside
Counsel, for the preparation, filing, prosecution and maintenance of Part II
Patents, at Genentech’s sole expense. Outside Counsel shall consult with Curis
and Genentech as to the preparation, filing, prosecution and maintenance of the
Part II Product Patents reasonably prior to any deadline or action with the U.S.
Patent & Trademark Office or any foreign patent office, and shall furnish to
Curis and Genentech copies of all relevant documents reasonably in advance of
such consultation. In countries (or regions) in which Curis has filed a patent
application within the Part I Patents (regardless of whether or not prosecution
of such patent application is pending, or whether or not any patent ultimately
issues from such patent application), in the event that Genentech desires to
abandon any Part II Patent in such country (or region), or if Genentech later
declines responsibility for any Part II Patent in such country (or region),
Genentech shall provide reasonable prior written notice to Curis of such
intention to abandon or decline responsibility (which notice shall, in any
event, be given no later than [**] days prior to the next deadline for any
action that may be taken with respect to such Part I Patent with the U.S.
Patent & Trademark Office or any foreign patent office), and Curis shall have
the right, at its expense, to prepare, file, prosecute, and maintain such
Part II Patent. In the event that Curis assumes responsibility for the
preparation, filing, prosecution and maintenance of any such Part II Patent,
such Part II Patent shall, upon such assumption of responsibility, be deemed a
“Part I Patent” for purposes of Sections 6.2 and 6.3.

6.2 Enforcement of Patents. Each Party shall promptly notify the other in the
event it becomes aware of any actual or probable infringement of any Patent
within the Licensed Patent Rights.

6.2.1 Enforcement of Part I Patents. Curis shall have the first right, in its
sole discretion and at its sole expense, to bring and control any action or
proceeding with respect to infringement of any Part I Patent and, Genentech
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. If Curis fails to bring any such action or
proceeding within (A) [**] days following the notice of alleged infringement, or
(B) [**] days before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, whichever comes first, then
Genentech shall have the right to bring and control any such action, at its own
expense and by counsel of its own choice, and Curis shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.

 

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

6.2.2 Enforcement of Part II Patents.

(a) In the event of Competitive Infringement in a country (or region) in which
Curis has filed a patent application within the Part I Patents (regardless of
whether or not prosecution of such patent application is pending, or whether or
not any patent ultimately issues from such patent application), at Curis’
request, the Parties shall engage in good faith discussions as to the
advisability of enforcing the relevant Part II Patent against the applicable
Third Party, including which Party would have the right to bring and control any
such enforcement action or proceeding, with each Party giving due consideration
to concerns raised by the other Party. In deciding whether to enforce such
Part II Patent and which of the Parties would control an enforcement action, the
Parties shall take into consideration, among other relevant factors: similarity
in structure between Compound contained in a Licensed Product that Curis or a
Sublicensee is developing or commercializing (including preparing an application
for marketing approval and seeking marketing approval), and the active
ingredient of the Competing Product; the respective indication(s) for which such
Licensed Product and Competing Product are being developed or commercialized in
such country (or region); the competitive harm that such Competing Product is
causing or may cause to the market (or potential market) for such Licensed
Product in such country (or region); whether or not the relevant Part II Patent
also covers any product being developed or commercialized by or on behalf of
Genentech in such country (or region) or Genentech has granted any license or
rights under such Part II Patent to a Third Party in such country (or region);
whether or not there is any Part I Patent that Curis could enforce against the
Third Party with respect to such Competitive Infringement; and, if such a Part I
Patent exists, the relative strength of such Part I Patent and the relevant
Part II Patent. In the event that, following good faith discussion between that
Parties giving due consideration to the preceding factors, the Parties are
unable to agree on whether to enforce the Part II Patents or which Party would
control any such enforcement action, then Genentech shall have final decision
making authority with respect to such enforcement.

(b) Except as expressly set forth in Section 6.2.2(a) above, Genentech shall
have sole right, in its sole discretion and at its sole expense, to enforce the
Part II Patents.

6.2.3 Recoveries. Except as otherwise agreed by the Parties in connection with a
cost-sharing arrangement, any recovery as a result of any action or proceeding
pursuant to Section 6.2.1 or Section 6.2.2, whether by way of settlement or
otherwise, after reimbursement of any litigation expenses of the Parties, shall
be distributed as follows:

(a) any recovery realized by Curis as a result of any action brought and
controlled by Curis pursuant to Section 6.2.1 shall be allocated as follows:
(i) compensatory damages shall: (A) if awarded as lost sales, be treated as Net
Sales of Licensed Product in the quarter in which such damages are received for
purposes of Section 4.5; and (B) if not awarded as lost sales, be treated as
profits or royalties, as appropriate, and shall be used to determine lost sales,
which lost sales shall be treated as Net Sales of Licensed Products for purposes
of Section 4.5 in the quarter in which such damages are received, provided that
in no event shall Curis be obligated to pay to Genentech more than [**]% of the
compensatory damages described in this clause (B); and (ii) non-compensatory
damages shall be allocated [**]% to Curis and [**]% to Genentech;

 

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(b) any recovery realized by Curis as a result of any action brought and
controlled by Curis pursuant to Section 6.2.2 shall be allocated as follows:
(i) compensatory damages shall: (A) if awarded as lost sales, be treated as Net
Sales of Licensed Product in the quarter in which such damages are received for
purposes of Section 4.5; and (B) if not awarded as lost sales, be treated as
profits or royalties, as appropriate, and shall be used to determine lost sales,
which lost sales shall be treated as Net Sales of Licensed Products for purposes
of Section 4.5 in the quarter in which such damages are received, provided that
if the amount that Genentech would have received under Section 4.5 with respect
to such lost sales exceeds the amount of such award (after reimbursement of the
Parties’ litigation expenses), then Genentech shall be entitled to receive only
the amount of such award (net of the Parties’ litigation expenses); and (ii) non
compensatory damages shall be allocated [**]% to Curis and [**]% to Genentech;

(c) any recovery realized by Genentech as a result of any action brought and
controlled by Genentech pursuant to Section 6.2.1 shall be retained by
Genentech; and

(d) any recovery realized by Genentech as a result of any action brought or
controlled by Genentech pursuant to Section 6.2.2 shall, only with respect to
that portion of such recovery that is attributable to Competitive Infringement,
be allocated as follows: (i) compensatory damages shall: (A) if awarded as lost
sales, be treated as Net Sales of Licensed Product in the quarter in which such
damages are received for purposes of Section 4.5; and (B) if not awarded as lost
sales, be treated as profits or royalties, as appropriate, and shall be used to
determine lost sales, which lost sales shall be treated as Net Sales of Licensed
Products for purposes of Section 4.5 in the quarter in which such damages are
received, provided that if the amount that Genentech would have received under
Section 4.5 with respect to such lost sales exceeds the amount of such award
(after reimbursement of the Parties’ litigation expenses), then Genentech shall
be entitled to receive only the amount of such award (net of the Parties’
litigation expenses); and (ii) non-compensatory damages shall be allocated [**]%
to Curis and [**]% to Genentech.

6.3 Defense of Licensed Patent Rights. Each Party shall promptly notify the
other in the event it becomes aware of any claim, action or proceeding by a
Third Party (including any patent office) questioning or challenging the
validity or enforceability of any Patent within the Licensed Patent Rights (a
“Third Party Challenge”).

6.3.1 Part I Patents. Curis shall have the first right, in its sole discretion
and at its sole expense, to control the defense of a Third Party Challenge with
respect to any Part I Patent; and Genentech shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. If
Curis fails to undertake such defense within (A) [**] days following the notice
of alleged infringement, or (B) [**] days before the time limit, if any, set
forth in the appropriate laws and regulations for the filing of such actions,
whichever comes first, then Genentech shall have the right to control such
defense, at its own expense and by counsel of its own choice, and Curis shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

 

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

6.3.2 Part II Patents.

(a) In the event of a Third Party Challenge with respect to a Part II Patent in
a country (or region) in which: (a) Curis has filed a patent application within
the Part I Patents (regardless of whether or not prosecution of such patent
application is pending, or whether or not any patent ultimately issues from such
patent application), and (b) Curis or a Sublicensee is developing or
commercializing (including preparing an application for marketing approval for
and seeking marketing approval for) a Licensed Product Covered by such Part II
Patent, at Curis’ request, the Parties shall discuss in good faith the potential
participation of Curis in the defense of such Part II Patent, with each Party
giving due consideration to concerns raised by the other Party. The Parties
shall take into consideration, among other relevant factors: whether or not the
applicable Third Party is commercializing a Competing Product in such country
(or region), and, if so, the indications for which such Competing Product is
being developed or commercialized; the competitive harm to the market (or
potential market) for Licensed Product in such country (or region) that would or
may result from the success of such Third Party Challenge; whether or not the
relevant Part II Patent also covers any product being developed or
commercialized by or on behalf of Genentech or Genentech has granted any license
or rights under such Part II Patent to a Third Party in such country (or
region); whether or not there is any Part I Patent that Covers Licensed Product
in such country (or region); and, if such a Part I Patent exists, the relative
strength of such Part I Patent and the Part II Patent that is subject to the
Third Party Challenge. In the event that, following good faith discussion
between that Parties giving due consideration to the preceding factors, the
Parties are unable to agree on which Party would control any such defense, then
Genentech shall have final decision making authority with respect to controlling
the defense of the Third Party Challenge.

(b) Except as expressly set forth above in Section 6.3.2(a), Genentech shall
have the sole right, in its sole discretion and at its sole expense, to control
the defense of a Third Party Challenge with respect to any Part II Patent.

6.3.3 Recoveries. Section 6.2.3 shall apply, mutatis mutandis, to any recoveries
resulting from any action under Sections 6.3.1 and 6.3.2.

6.4 Cooperation. Each Party shall fully cooperate with, and supply all
reasonable assistance requested by, the other, in the prosecution, maintenance,
procurement of patent term extensions, defense and enforcement of any Patent
within the Licensed Patent Rights as provided hereunder, including, if required
to bring or defend (as applicable) such action, the furnishing of a power of
attorney or being named as a party. Neither Party shall enter into any
settlement or compromise of any action under Section 6.2 or Section 6.3 which
would result in a loss of royalties or impose any financial obligation on the
other Party or on the practice of any invention claimed by Licensed Patent
Rights or would impose any restriction or limitation on the practice of any
invention claimed by Licensed Patent Rights by the other Party, without the
prior written consent of such other Party, which shall not be unreasonably
withheld.

6.5 Trademarks. Curis shall be responsible for the selection, registration,
maintenance, enforcement and defense of all trademarks for use in connection
with the sale or marketing of Licensed Products in the Field in the Territory
(the “Curis Marks”), as well as all expenses associated therewith. Curis shall
not, without Genentech’s prior written consent, use

 

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

any trademarks or house marks of Genentech (including the Genentech corporate
name), or marks confusingly similar thereto, in connection with Curis’
commercialization of Licensed Products under this Agreement. Curis shall own all
Curis Marks, and all goodwill associated with or attached to the Curis Marks
arising out of the use thereof by Curis, its Affiliates and Sublicensees shall
inure to the benefit of Curis.

6.6 Challenge to Licensed Patent Rights. The Parties acknowledge and agree that
Genentech may terminate the Agreement at Genentech’s sole and absolute
discretion, in the event Curis, Affiliates, and/or Sublicensees challenge,
directly or indirectly, the validity, enforceability and/or scope of any claim
within the Licensed Patent Rights in a court or patent office or other
governmental agency. In the event of termination by Genentech pursuant to this
Section 6.6, any fees, milestone payments and/or royalties or other payment owed
to Genentech prior to such termination shall be non-refundable.

ARTICLE 7: TERM AND TERMINATION

7.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated by mutual agreement or pursuant to
any other provision of this Agreement, shall expire on the date of expiration of
the last-to-expire Royalty Term with respect to any Licensed Product.

7.2 Termination.

7.2.1 Material Breach. Either Party may terminate this Agreement for any
material breach by the other Party, provided that the terminating Party gives
the breaching Party written notice of such breach and if the Party receiving
notice of breach fails to cure, or fails to dispute, that breach within [**]
days, then the Party originally delivering the notice of breach may terminate
this Agreement on written notice of termination. If the allegedly breaching
Party in good faith disputes such material breach or disputes the failure to
cure or remedy such material breach and provides written notice of that dispute
to the other Party within the above time period, then the matter will be
addressed under the dispute resolution provisions in Article 11, and any right
to terminate under this Section 7.2.1 shall be stayed and the cure period tolled
until such dispute has been resolved in accordance with Article 11.
Notwithstanding anything to the contrary in this Section 7.2.1, in the event
that Curis fails to timely submit payment of the upfront payment within the [**]
business days following the Effective Date, such failure shall be deemed a
material breach of this Agreement and not subject to the cure period set forth
herein above.

7.2.2 Termination At Will. At any time following payment of the amounts set
forth in Section 4.1 and 4.2, Curis shall have the right to terminate this
Agreement for any reason or no reason upon ninety (90) days’ written notice to
Genentech.

7.3 Effect of Termination or Expiration.

7.3.1 Upon expiration of this Agreement, the license granted to Curis under
Section 3.1 shall become royalty-free, fully paid-up, irrevocable and perpetual.

 

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

7.3.2 Upon any termination of this Agreement by either Party under Section 7.2,
all rights and licenses granted to Curis under Article 3 shall immediately
terminate.

7.3.3 Upon termination of this Agreement by Genentech for Curis’ uncured
material breach pursuant to Section 7.2.1, or termination of this Agreement by
Curis pursuant to Section 7.2.2:

(a) Curis and its Affiliates and Sublicensees shall discontinue making any
representation regarding its status as a licensee of Genentech for all Licensed
Products.

(b) Subject to this Section 7.3.3, Genentech shall have the right to develop and
commercialize any and all Licensed Products, including any Combination Products,
existing as of the effective date of such termination (each, a “Termination
Product”) itself or with one or more Third Parties, and shall have the right,
without obligation to Curis, to take any such actions in connection with such
activities as Genentech (or its designee), at its discretion, deems appropriate.

(i) In the event the preceding termination arises under Section 7.2.2, then
effective upon such termination, Curis hereby grants to Genentech (A) a
worldwide, non-exclusive, fully paid up, irrevocable license (with full rights
to sublicense) under any Patents or Know-How Controlled by Curis necessary or
useful to make, have made, import, use, offer for sale and sell Termination
Products (collectively, “Curis IP”), solely to make, have made, import, use,
offer for sale and sell Termination Products in the Field; and (B) a right of
first negotiation, exercisable within [**] days after such termination, to
obtain a worldwide, exclusive, royalty-bearing license (with full rights to
sublicense), under the Curis IP, solely to develop, make, have made, use, sell,
offer for sale, and import Termination Products in the Field, on commercially
reasonable terms to be negotiated by the Parties in good faith.

(ii) In the event the preceding termination arises under Section 7.2.1, then
effective upon such termination, Curis hereby grants to Genentech a worldwide,
exclusive, fully paid up, irrevocable license (with full rights to sublicense)
under Curis IP solely to make, have made, import, use, offer for sale and sell
Termination Products in the Field.

(iii) Notwithstanding the foregoing in (i) and (ii), to the extent the Curis IP
includes Patents licensed to Curis by a Third Party that are subject to royalty
or milestone payment obligations to such Third Party, then Curis shall so notify
Genentech, including a true, complete and correct description of such royalty
and milestone payment obligations, and the inclusion of such Third Party Patents
in the license granted to Genentech shall be subject to Genentech’s agreeing in
writing to reimburse, and promptly reimbursing, Curis for all royalty and
milestone payments that become due to such Third Party by reason of the
development, manufacture or commercialization of Termination Products by or on
behalf of Genentech, its Affiliates and Third Party licensees and sublicensees.

(c) Curis shall assign, or cause to be assigned, to Genentech, and will provide
full copies of, any or all Marketing Approvals, INDs, Drug Approval Applications
and any or all other regulatory filings owned by Curis and its Affiliates, that
relate to Termination

 

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Products upon Genentech’s request. Curis shall also take such actions and
execute such other instruments, assignments and documents as may be necessary to
effect the transfer of rights thereunder to Genentech.

(d) Curis will provide to Genentech copies of all material reports and data,
including clinical study, non-clinical, development and manufacturing data and
reports obtained or generated by or on behalf of Curis or its Affiliates
pursuant to this Agreement that relate to Termination Products, within [**] days
of such termination, and Genentech shall have the right to use any such
information in developing and commercializing Termination Products, and to
license any Third Parties to do so;

(e) If Curis used one or more Curis Marks specifically and solely in connection
with the sale or marketing of any Termination Product in a country, Curis shall
grant to Genentech an exclusive (even as to Curis), worldwide, fully-paid,
royalty-free, irrevocable license, with the right to sublicense, to use such
Curis Mark(s) solely in connection with the development and commercialization of
such Termination Product. For clarity, Genentech shall under no circumstance
receive any rights under the Curis corporate trademarks or house marks,
including Curis’ corporate name (collectively, “Curis Corporate Marks”),
provided that if Genentech purchases from Curis pursuant to Section 7.3.3(f) any
inventory of such Termination Product that is already labeled with any Curis
Corporate Mark, Genentech shall have the right to sell such inventory.

(f) At Genentech’s request, Curis shall promptly provide to Genentech copies of
all clinical trial, contract manufacturing, or service agreements then in effect
between Curis and any Third Party with respect to the Termination Products,
redacting any information within any such agreement that relates to any program,
compound or product other than Compound and Termination Products. At Genentech’s
request, Curis shall promptly assign (or cause to be assigned) such agreements
to Genentech, to the extent such assignment is permitted under such agreement
and excluding any such agreement that also relates to any program, compound or
product other than Compound and Termination Products, and effective upon
assignment of any such agreement, Genentech shall, and hereby does, assume all
of Curis’ obligations under such agreement. In the event that such an assignment
is not permitted under any such clinical trial, contract manufacturing, or
service agreement, then Curis shall use Commercially Reasonable Efforts (at
Genentech’s request) to assist Genentech in obtaining the benefits of such
agreement, provided that Genentech undertakes in writing to fulfill all
obligations of Curis arising under such agreement as a result thereof.

(g) Curis will return to Genentech any remaining Transferred Materials then in
existence at no cost to Genentech. Genentech shall have the right, but not the
obligation, to purchase from Curis any or all usable clinical and/or commercial
inventory of Termination Product in Curis’ or its Affiliates’ possession as of
the date of termination. Clinical inventory shall be provided at a transfer
price equal to Curis’ fully burdened manufacturing cost for the Termination
Product, and commercial inventory shall be provided at a transfer price equal to
[**]% of Curis’ fully burdened manufacturing cost for the Termination Product.
Genentech shall be responsible for any packaging, transport, insurance and other
costs relating to delivery.

 

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(h) If Curis was, prior to termination, manufacturing, or having manufactured on
its behalf, any clinical or commercial quantities of Termination Products, then
at Genentech’s request, until the earlier of (i) such time as Genentech is able
to secure another source of Termination Products that is able to meet
Genentech’s Termination Product quality and quantity requirements (whether by
establishing its own manufacturing capability or contracting with a Third Party
manufacturer), and (ii) [**] months after such termination, Curis shall use
Commercially Reasonable Efforts to supply, or cause to be supplied, to Genentech
such quantities of Termination Products as Genentech may reasonably require for
the development and commercialization of Termination Products in the Field;
provided that Genentech shall use Commercially Reasonable Efforts to secure
another source of supply of Termination Products as soon as reasonably
practicable. Clinical material supplied pursuant to this Section 7.3.3(h) shall
be provided at a transfer price equal to Curis’ fully burdened manufacturing
cost for the Termination Products, and commercial material supplied pursuant to
this Section 7.3.3(h) shall be supplied at a transfer price equal to (A) during
the first [**] months after such termination, [**]% of Curis’ fully burdened
manufacturing cost for the Termination Products, or (B) thereafter, [**]% of
Curis’ fully burdened manufacturing cost for the Termination Products.

(i) If, prior to termination, Curis was having a Third Party manufacture
Termination Products on its behalf, then promptly after the effective date of
such termination, Curis shall provide written authorization to such Third Party
contract manufacturer to perform such manufacturing technology transfer
activities as are reasonably necessary for Genentech and/or its Third Party
designees, as applicable, to reproduce the manufacturing process for such
Termination Products. Genentech shall be responsible for negotiating the terms
of such manufacturing technology transfer with Curis’ contract manufacturer and
for all fees and costs charged by such contract manufacturer in connection
therewith.

(j) If any documentation or records regarding the manufacturing process for
Termination Products are held by Curis (and are not available from Curis’ Third
Party contract manufacturer, if any), then promptly after the effective date of
such termination, Curis shall provide copies of such documentation and records
to Genentech, or grant Genentech and/or its designees (at Genentech’s request),
access to such documentation and records, and Genentech shall reimburse Curis
for the out-of-pocket costs incurred by Curis in providing such copies or
access.

(k) If, prior to termination, Curis was manufacturing Termination Products
itself, then, until the earlier of (i) such time as Genentech is able to secure
another source of Termination Products that is able to meet Genentech’s quality
and quantity requirements for Termination Products (whether by establishing its
own manufacturing capability or contracting with a Third Party manufacturer),
and (ii) [**] after such termination, Curis shall provide reasonable technical
assistance to Genentech or its designee as necessary to provide technology
transfer necessary for Genentech to commence or continue to commercially
manufacture Termination Products, for which assistance Genentech shall reimburse
Curis for the time of Curis personnel providing such assistance at a reasonable
hourly rate to be negotiated in good faith by the Parties and shall reimburse
the out-of-pocket costs incurred by Curis in providing such assistance.

 

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

7.3.4 Termination or expiration of this Agreement, through any means and for any
reason, shall not relieve the Parties of any obligation accruing prior thereto,
including the payment of all sums due and payable, and shall be without
prejudice to the rights and remedies of either Party with respect to any breach
of any of the provisions of this Agreement.

7.4 Survival. In addition to as set forth in Section 7.3 and otherwise
explicitly as set forth in this Agreement, Article 1, Article 9, Article 11 and
Article 12 and Sections 5.3, 7.3, 7.4, 7.5, 8.4, 8.5, 10.1, 10.2, 10.4 and 10.5
shall survive expiration or termination of this Agreement for any reason.

7.5 Rights Upon Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the United States Code and other similar laws in
any jurisdiction outside the U.S. (collectively, the “Bankruptcy Laws”),
licenses of rights to “intellectual property” as defined under the Bankruptcy
Laws. If a case is commenced during the Term by or against a Party under
Bankruptcy Laws then, unless and until this Agreement is rejected as provided in
such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such Party. If a case is commenced during the Term by or against a Party under
the Bankruptcy Laws, this Agreement is rejected as provided in the Bankruptcy
Laws and the other Party elects to retain its rights hereunder as provided in
the Bankruptcy Laws, then the Party subject to such case under the Bankruptcy
Laws (in any capacity, including debtor-in-possession) and its successors and
assigns (including a Title 11 trustee), shall provide to the other Party copies
of all Information necessary for such other Party to prosecute, maintain and
enjoy its rights under the terms of this Agreement promptly upon such other
Party’s written request therefor. All rights, powers and remedies of the
non-bankrupt Party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including, without limitation, the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws.

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each Party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

 

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

8.2 Genentech Representations. Genentech hereby represents, warrants and
covenants to Curis that:

8.2.1 To Genentech’s actual knowledge, Exhibit B attached hereto contains a true
and complete list of Patents Controlled by Genentech on the Effective Date that
claim the manufacture, use, sale, offer for sale or import of any Compound or
Licensed Product. Genentech is the sole owner of all right, title and interest
in and to the Patents listed in Exhibit B.

8.2.2 Neither Genentech nor any of its Subsidiaries has, prior to the Effective
Date, entered into any agreement and has not granted any now existing, or agreed
to grant any future, license, right or privilege, which agreement, license,
right or privilege with respect to the Part I Patents, the Part II Patents (but
only with respect to the Compound), or the Licensed Know-How listed in Exhibit C
hereto (collectively, “Listed IP”). During the Term, neither Genentech nor any
of its Subsidiaries shall grant any license, right or privilege to any Person
(other than Curis) with respect to the Listed IP. Neither Genentech nor any of
its Subsidiaries has, prior to the Effective Date, entered into any agreement
and has not granted any now existing, or agreed to grant any future, license,
right or privilege with respect to Licensed IP other than Listed IP, which
agreement, license, right or privilege conflicts in any material way with the
licenses granted to Curis hereunder. During the Term, neither Genentech nor any
of its Subsidiaries shall grant any license, right or privilege with respect to
Licensed IP other than Listed IP that materially conflict with the rights and
licenses granted herein.

8.2.3 The Listed IP is not subject to any obligation to make any royalty,
milestone or other payment to any Person. To its actual knowledge as of the
Effective Date, neither Genentech nor any of its Subsidiaries is a party to any
agreement that imposes upon it, nor is the Licensed IP other than the Listed IP
otherwise subject to, any obligation to make any royalty, milestone or other
payment to any Person with respect to the making, using, selling, offering for
sale or importing of Compound or the Licensed Product that is the subject of the
Existing IND.

8.2.4 Neither Genentech nor any of its Subsidiaries has received written notice
from any Third Party claiming that the development, manufacture, use, sale,
offer for sale or import of any Compound or Licensed Product, or any other
activity related to any Compound or Licensed Product, infringes or would
infringe the patent or other intellectual property rights of any Third Party.
During the Term, Genentech promptly shall notify Curis in writing upon learning
of any such claim.

8.2.5 Neither Genentech nor any of its Subsidiaries is a party to any legal
action, suit or proceeding relating to the Licensed IP, and neither Genentech
nor any of its Subsidiaries has received any written communication from any
Third Party threatening such action, suit or proceeding. During the Term,
Genentech promptly shall notify Curis in writing upon learning of any such
threatened action, suit or proceeding.

8.2.6 Neither Genentech nor any of its Subsidiaries has received any written
communication from the FDA, EMA or any other Regulatory Authority alleging any
non-compliance with Applicable Laws by Genentech or its Third Party contractors
in the development or manufacture of Licensed Products. During the Term,
Genentech promptly shall notify Curis in writing upon receiving any such
communication.

 

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

8.2.7 The development, manufacture and use of Compounds and Licensed Products
have been conducted by Genentech and its Subsidiaries and, to Genentech’s actual
knowledge, its other Affiliates and its Third Party contractors, in material
compliance with all Applicable Laws, including with respect to investigational
use, good clinical practices, good laboratory practices, CGMP, record keeping,
security and filing of reports.

8.2.8 Genentech has the right to transfer the Transferred Materials to Curis,
and the Transferred Materials are, and will upon such transfer be, free and
clear of any liens or encumbrances.

8.2.9 All Licensed Product delivered by or on behalf of Genentech to Curis
pursuant to Section 2.3.4 or Section 2.4 conformed, at the time of manufacturing
release, to the documentation set forth on Exhibit D (including the Certificate
of Analysis and Certificate of Compliance), and was manufactured in compliance
with CGMP and Applicable Laws; such delivered Licensed Product has been
maintained in appropriate storage conditions since manufacturing release.

8.2.10 Genentech has made available to Curis for its review a complete and
accurate record of all material information, data and results of all significant
pre-clinical and clinical studies of any Compound or Licensed Product conducted
by or on behalf of Genentech, including, in any event, all results of all
IND-enabling studies and clinical trials of Compound or Licensed Product as
disclosed in the Existing IND.

8.2.11 As of the Effective Date, and except for activities with respect to
Compound and Licensed Products the results of which have been provided to Curis,
neither Genentech nor any of its Subsidiaries, is conducting for the benefit or
on behalf of Genentech or its Subsidiaries, any lead optimization with respect
to, or any IND-enabling study or clinical trial of, any small molecule compound
that inhibits the binding of [**].

8.3 Curis Representations. Curis hereby represents and warrants the following to
Genentech:

8.3.1 Curis has the full right, power and authority, and has obtained all
approvals, permits or consents necessary, to enter into this Agreement and to
perform all of its obligations hereunder.

8.3.2 Curis covenants and agrees that in conducting activities contemplated
under this Agreement, it shall comply with all applicable laws and regulations
including those related to the manufacture, use, labeling, importation and
marketing of Licensed Products.

8.3.3 Curis has not, prior to the Effective Date, entered into and shall not,
following the Effective Date, enter into any agreement that conflicts in any way
with this Agreement or Curis’ obligations hereunder.

8.4 DISCLAIMER. Except as expressly set forth in this Agreement, THE LICENSED IP
IS PROVIDED “AS IS.” Except as expressly set forth in this Agreement, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF

 

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF THE
LICENSED PATENTS, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.

8.5 LIMITATION ON DAMAGES. EXCEPT IN THE CASE OF BREACH OF ARTICLE 10, NEITHER
PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, PUNITIVE,
CONSEQUENTIAL OR INCIDENTAL DAMAGES (INCLUDING LOSS OF PROFITS) IN CONNECTION
WITH THIS AGREEMENT, WHETHER BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT,
NEGLIGENCE, STRICT TORT OR ANY OTHER LEGAL THEORY; provided, however, that this
Section 8.5 shall not be construed to limit either Party’s indemnification
obligations under Article 9.

ARTICLE 9: INDEMNIFICATION

9.1 Indemnification by Curis. Curis shall defend, indemnify and hold harmless
Genentech and its Affiliates and their respective officers, directors, employees
and agents (the “Genentech Indemnitees”) from and against any and all losses,
damages, liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (collectively, “Losses”), to which any Genentech Indemnitee may
become subject as a result of any claim, demand, action or other proceeding by
any Third Party to the extent such Losses arise out of or are attributable to
(i) the breach by Curis of any warranty, representation, covenant or agreement
made by Curis in this Agreement, (ii) the research, development, marketing,
approval, manufacture, packaging, labeling, handling, storage, transportation,
use, distribution, promotion, marketing or sale of Licensed Products by or on
behalf of Curis, or (iii) the gross negligence or willful misconduct of any
Curis Indemnitee (defined below); in each case except to the extent that such
Losses are attributable to (a) the breach by Genentech of any warranty,
representation, covenant or agreement made by Genentech in this Agreement,
and/or (b) the gross negligence or willful misconduct of any Genentech
Indemnitee.

9.2 Indemnification by Genentech. Genentech shall defend, indemnify and hold
harmless Curis and its Affiliates and their respective officers, directors,
employees and agents (the “Curis Indemnitees”) from and against any and all
Losses to which any Curis Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise out of or are attributable to (i) the breach by Genentech of any
warranty, representation, covenant or agreement made by Genentech in this
Agreement, (ii) the research, development, manufacture, packaging, labeling,
handling, storage, transportation or use of Licensed Products by or on behalf of
Genentech prior to the Effective Date, (iii) the research, development,
marketing, approval, manufacture, packaging, labeling, handling, storage,
transportation, use, distribution, promotion, marketing or sale of Termination
Products by or on behalf of Genentech, or (iv) the gross negligence or willful
misconduct of any Genentech Indemnitee; in each case except to the extent that
such Losses are attributable to (a) the breach by Curis of any warranty,
representation, covenant or agreement made by Curis in this Agreement, (b) the
gross negligence or willful misconduct of any Curis Indemnitee or (c) in the
case of (ii) above, the research, development, marketing, approval,
manufacturing, packaging, labeling, handling, storage, transportation, use,
distribution, promotion or sale of Licensed Product by or on behalf of Curis.

 

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

9.3 Procedure. The indemnities set forth in this Article 9 are subject to the
condition that the Party seeking the indemnity shall forthwith notify the
indemnifying Party on being notified or otherwise made aware of a liability,
claim, suit, action or expense and that the indemnifying Party defend and
control any proceedings with the other Party being permitted to participate at
its own expense (unless there shall be a conflict of interest which would
prevent representation by joint counsel, in which event the indemnifying Party
shall pay for the other Party’s counsel); provided, that, the indemnifying Party
may not settle the liability, claim, suit, action or expense, or otherwise admit
fault of the other Party or consent to any judgment, without the written consent
of the other Party (such consent not to be unreasonably withheld).

9.4 Insurance.

9.4.1 Coverage. Curis shall maintain, at its own cost, the following insurance
coverages:

(a) Commencing as of the Effective Date, and thereafter for the period of time
required under Section 9.4.2, Curis shall obtain and maintain on an ongoing
basis, Commercial General Liability insurance, including contractual liability
and Products Liability insurance (except that Products Liability insurance need
not be obtained until such time as Curis begins commercial sale, marketing or
distribution of Licensed Products), initially in the minimum amount of [**]
dollars (U.S. $[**]) per occurrence, combined single limit for bodily injury and
property damage liability, and increasing to [**] dollars (U.S. $[**]) per
occurrence, combined single limit for bodily injury and property damage
liability upon the First Commercial Sale of a Licensed Product.

(b) Curis shall maintain statutory Workers’ Compensation limits and Employers
Liability limits shall be at a minimum amount of [**] dollars (U.S. $[**]).

(c) Curis shall have and maintain Clinical Trial Liability insurance covering
the development, manufacture, use and sale of Licensed Products with a minimum
combined single limit per occurrence of [**] dollars (U.S. $[**]) for any period
during which Curis (or any Sublicensees) is conducting a clinical trial. This
insurance shall be primary insurance.

(d) Policy limits set forth in (a) above may be met with a combination of
primary, umbrella or excess insurance.

9.4.2 Additional Requirements.

(a) All such insurance coverage shall be primary insurance with respect to
Curis’ own participation under this Agreement, and shall be maintained with an
insurance company or companies having an A.M. Best’s rating of A-VII or better.

(b) Curis shall name Genentech as an additional insured by endorsement under its
Commercial General Liability and Products Liability insurance policies.

 

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(c) The insurance policies shall be under an occurrence form, but if only a
claims-made form is reasonably available to Curis, then in such a case, Curis
shall maintain the insurance coverage for at least [**] years following
completing performance of its obligations under this Agreement.

(d) Upon [**] days of signing this Agreement, Curis shall provide to Genentech
its certificates of insurance evidencing the insurance coverage set forth in
this Section 9.4. Curis shall provide to Genentech at least [**] days prior
written notice of any cancellation, nonrenewal or material adverse change in any
of the insurance coverage. Curis shall, upon receipt of written request from
Genentech, provide renewal certificates to Genentech for as long as Curis is
required to maintain insurance coverage hereunder.

ARTICLE 10: CONFIDENTIALITY

10.1 Confidential Information. Subject to the provisions of Sections 10.2 and
10.4, during the Term of this Agreement and for [**] years thereafter, the
Receiving Party shall not use, for any purpose other than as expressly permitted
by this Agreement, or reveal or disclose Confidential Information to any Third
Party. The Receiving Party shall take reasonable measures to assure that no
unauthorized use or disclosure of Confidential Information is made by others to
whom access to such information is granted.

10.2 Exceptions. Notwithstanding Section 10.1, the Receiving Party may disclose
Confidential Information as expressly permitted by this Agreement or if and to
the extent such disclosure is reasonably necessary in the following instances:

(a) if required by applicable law, rule, regulation, government requirement
and/or court order, provided, that the Receiving Party promptly notifies the
Disclosing Party of its notice of any such requirement and provides the
Disclosing Party a reasonable opportunity to seek a protective order or other
appropriate remedy and/or to waive compliance with the provisions of this
Agreement;

(b) filing or prosecuting Patents within the Licensed IP as permitted by this
Agreement;

(c) in the case of Curis, as necessary or desirable for securing any regulatory
approvals, including pricing approvals, for any Licensed Products, provided
that, Curis shall take all reasonable steps to limit disclosure of the
Confidential Information outside such regulatory agency and to otherwise
maintain the confidentiality of the Confidential Information;

(d) taking any lawful action that it deems necessary to enforce its rights under
this Agreement;

(e) to the extent necessary, to its Affiliates, Sublicensees (in the case of
Curis), directors, officers, employees, consultants, vendors and clinicians
under written agreements of confidentiality at least as restrictive on those set
forth in this Agreement, who have a need to know such information in connection
with such Party performing its obligations or exercising its rights under this
Agreement;

 

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

(f) disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that
(i) any such Third Party agrees to be bound by reasonable obligations of
confidentiality and non-use limited to use reasonably necessary to inform an
investment decision by such Third Party and (ii) the Receiving Party limits such
disclosure to Confidential Information that is reasonably necessary to inform an
investment decision by such Third Party; and

(g) disclosure to the Receiving Party’s attorneys, advisors or investors on a
need to know basis under circumstances that reasonably ensure the
confidentiality thereof.

10.3 Certain Obligations. During the Term and for a period of [**] years
thereafter and subject to the exceptions set forth in Sections 10.2 and 10.4,
the Receiving Party agrees:

(a) not to publish or otherwise disclose Confidential Information to any Third
Party,

(b) to use Confidential Information only for the purposes expressly contemplated
by this Agreement,

(c) to treat Confidential Information as it would its own proprietary
information which in no event shall be less than a reasonable standard of care,

(d) to take reasonable precautions to prevent the disclosure of Confidential
Information to a Third Party without written consent of the Disclosing Party,
and

(e) to disclose Confidential Information only to those employees, agents and
Third Party contractors who have a need to know such Confidential Information
for the purposes set forth herein and who are subject to obligations of
confidentiality no less restrictive than those set forth herein.

10.4 Disclosures and Public Announcements. Neither Party shall issue any press
release or other publicity materials, or make any public presentation with
respect to the existence of, or any of the terms or conditions of, this
Agreement or the programs or efforts being conducted by the other Party
hereunder, in each case without the prior written consent of such Party, except
as expressly permitted by Section 10.2 or this Section 10.4.

10.4.1 Within one Business Day after the Effective Date, Curis may issue a press
release announcing the execution of this Agreement in substantially the form
attached hereto as Exhibit E. It is further acknowledged that each Party may
desire or be required to issue subsequent press releases relating to this
Agreement or activities hereunder. The Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of subsequent
press releases prior to the issuance thereof, provided that a Party may not
withhold consent to such releases that either Party may determine, based on
advice of counsel, are reasonably necessary to comply with applicable law
(including disclosure requirements of the U.S. Securities and Exchange
Commission (“SEC”)) or with the requirements of any stock exchange on which
securities issued by a Party or its Affiliates are traded. In the event of a
required public announcement, to the extent practicable under the circumstances,
the Party

 

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

making such announcement shall provide the other Party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text. Each Party may make public statements regarding
this Agreement in response to questions by the press, analysts, investors or
those attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
other Party pursuant to this Section 10.4 or permitted by Section 10.2 and does
not reveal non-public information about the other Party.

10.4.2 The Parties shall coordinate in advance with each other in connection
with the filing of this Agreement (including redaction of certain provisions of
this Agreement) with the SEC or other governmental agency or any stock exchange
on which securities issued by a Party or its Affiliate are traded, and each
Party shall seek confidential treatment for the terms proposed to be redacted;
provided that each Party shall retain ultimate discretion to disclose such
information to the SEC or any stock exchange or other governmental agency (as
the case may be) as such Party determines, based on advice of legal counsel, is
required to be so disclosed. Other than such obligation, neither Party shall be
obligated to consult with or obtain approval from the other Party with respect
to any filings with the SEC or any stock exchange or other governmental agency
where such filings do not disclose Confidential Information of the other Party.

10.5 Termination. Upon termination, but not expiration, of this Agreement and
upon the request of the Disclosing Party, the Receiving Party shall promptly
return to the Disclosing Party or destroy all copies of Confidential Information
of the Disclosing Party, and shall return or destroy, and certify the
destruction of, all summaries, abstracts, extracts, or other documents which
contain any Confidential Information of the Disclosing Party in any form, except
that: (a) the Receiving Party shall be permitted to retain a copy (or copies, as
necessary) of such Confidential Information for archival purposes or as required
by any law or regulation; and (b) in the event of termination of this Agreement
by Genentech for Curis’ uncured material breach pursuant to Section 7.2.1, or
termination of this Agreement by Curis pursuant to Section 7.2.2, Genentech may
retain such Confidential Information of Curis as is reasonably necessary to
exercise Genentech’s rights under Section 7.3.3.

10.6 Publication.

10.6.1 By Genentech. Genentech retains the right to submit the publications
listed on Exhibit F attached hereto (a “Planned Publication”) on or before [**].
Prior to submission of any such proposed publication to a Third Party, Genentech
shall first submit the Planned Publication to Curis and permit Curis the
opportunity to review the Planned Publication for [**] days to identify any
patentable subject matter within the Licensed Know-How disclosed therein. If
Curis notifies Genentech that the Planned Publication includes patentable
Licensed Know-How within such [**] day period, Genentech shall delay publication
an additional [**] days to permit the applicable Party the opportunity to make
appropriate patent filings in accordance with Section 6.1. Except as expressly
permitted by this Section 10.6.1, Genentech shall not make any publication or
public presentation of the Licensed Know-How without Curis’ prior written
consent.

 

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

10.6.2 By Curis. Curis shall have the right to publish (including by oral
presentation) data, results and other information generated by or on behalf of
Curis with respect to any Compound or Licensed Product in furtherance of the
development and commercialization of the Licensed Products. Prior to submission
of the proposed publication to a Third Party, Curis shall first submit the
proposed publication to Genentech and permit Genentech the opportunity to review
the proposed publication for [**] days to identify any patentable subject matter
within the Licensed Know-How and/or any Confidential Information of Genentech
that is not Licensed Know-How disclosed therein. If Genentech notifies Curis
that the publication includes patentable subject matter within the Licensed
Know-How within such [**] day period, Curis shall delay publication an
additional [**] days to permit Genentech the opportunity to make appropriate
patent filings. If Genentech notifies Curis that the publication includes
Confidential Information of Genentech that is not Licensed Know-How within such
[**] day period, Curis shall omit such Confidential Information from such
publication.

ARTICLE 11: DISPUTE RESOLUTION

11.1 Internal Resolution. Except as otherwise expressly provided in this
Agreement, any Disputes shall be first referred to the Vice President of
Genentech who then has responsibility for the program relating to Licensed
Products and the Chief Executive Officer of Curis (or their respective
designees) for resolution, prior to proceeding under the other provisions of
this Article 11. A Dispute shall be referred to such executives upon one Party
providing the other Party with written notice that such Dispute exists, and such
executives, or their designees, shall attempt to resolve such Dispute through
good faith discussions. In the event that such Dispute is not resolved within
[**] days of such other Party’s receipt of such written notice, subject to
Section 11.3, either Party may initiate the Dispute resolution procedures set
forth in Section 11.2.

11.2 Arbitration.

11.2.1 Rules. Except as otherwise expressly provided in this Agreement
(including under Sections 11.3 and 11.4), the Parties agree that any Dispute not
resolved internally by the Parties pursuant to Section 11.1 shall be resolved
through binding arbitration conducted by the American Arbitration Association in
accordance with the then prevailing Commercial Arbitration Rules of the American
Arbitration Association (for purposes of this Article 11, the “Rules”), except
to the extent any such Rule conflicts with the express provisions of this
Agreement, and applying the substantive law specified in Section 12.4.

11.2.2 Arbitrators; Location. Each Party shall select one (1) arbitrator, and
the two (2) arbitrators so selected shall choose a third arbitrator. All three
(3) arbitrators shall serve as neutrals and have at least ten (10) years of
(i) dispute resolution experience (including judicial experience) or (ii) legal
or business experience in the biotech or pharmaceutical industry. In any event,
at least one (1) arbitrator shall satisfy the foregoing experience requirement
under clause (ii). None of the arbitrators shall be a current employee or
director of either Party or any of their respective Affiliates or have served as
an employee or a director of either Party within the [**] years preceding the
Dispute. If a Party fails to nominate its arbitrator, or if the Parties’
arbitrators cannot agree on the third arbitrator, the necessary appointments
shall be made in accordance with the Rules. Once appointed by a Party, such
Party shall have no ex parte

 

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

communication with its appointed arbitrator. The arbitration proceedings shall
be conducted in San Francisco, California, if Curis initiates Dispute resolution
pursuant to this Section 11.2, and in Boston, Massachusetts, if Genentech
initiates Dispute resolution pursuant to this Section 11.2. The arbitrators’
authority to award special, incidental, consequential or punitive damages shall
be subject to the limitation set forth in Section 8.5.

11.2.3 Procedures; Awards. The arbitrators shall permit discovery (including
both the production of documents and deposition testimony) as reasonably
necessary for an understanding of any legitimate issue raised in the
arbitration, while also taking into account the desirability of making discovery
efficient and cost-effective, and each Party agrees to use reasonable efforts to
make its current employees available in furtherance of the foregoing. The
Parties agree that the arbitrators may deem any party as “necessary.” The
arbitrators shall be instructed and required to render a written, binding,
non-appealable resolution and award on each issue that clearly states the basis
upon which such resolution and award is made. The written resolution and award
shall be delivered to the Parties as expeditiously as possible, but in no event
more than [**] days after conclusion of the hearing, unless otherwise agreed by
the Parties. Judgment upon such award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
an award and order for enforcement.

11.2.4 Costs. Each Party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrators; provided, however, that the arbitrators
shall be authorized to determine whether a Party is the prevailing party, and if
so, to award to that prevailing party reimbursement for any or all of its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses, etc.),
and/or the fees and costs of the arbitrators.

11.2.5 Protective Orders. At the request of either Party, the arbitrators shall
enter an appropriate protective order to maintain the confidentiality of
information produced or exchanged in the course of the arbitration proceedings.

11.3 Subject Matter Exclusions. Notwithstanding the provisions of Section 11.2,
any Dispute not resolved internally by the Parties pursuant to Section 11.1 that
involves the validity, enforceability or infringement of a Patent (a) that is
issued in the United States shall be subject to actions before the United States
Patent and Trademark Office and/or submitted exclusively to the federal court
located in the jurisdiction of the district where any of the defendants resides;
and (b) that is issued in any other country shall be brought before an
appropriate regulatory or administrative body or court in that country, and the
Parties hereby consent to the jurisdiction and venue of such courts and bodies.

11.4 Court Actions. Nothing contained in this Agreement shall deny either Party
the right to seek injunctive or other equitable relief from any court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing discussions between the Parties pursuant to Section 11.1 or any
ongoing arbitration proceeding pursuant to Section 11.2.

 

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

ARTICLE 12: MISCELLANEOUS

12.1 Assignment and Delegation. Neither this Agreement nor any right or
obligation hereunder shall be assignable in whole or in part, whether by
operation of law, or otherwise by either Party without the prior written consent
of the other Party. Notwithstanding the foregoing, either Party may assign or
transfer its rights and obligations under this Agreement:

(a) to a Person that succeeds to all or substantially all of that Party’s
business or assets to which this Agreement relates, whether by sale of stock,
sale of assets, merger, operation of law or otherwise; provided, however, that
in the event of such a transaction (whether this Agreement is actually assigned
or is assumed by the acquiring party by operation of law (e.g., in the context
of a reverse triangular merger)), intellectual property rights of the acquiring
party to such transaction (if other than one of the Parties to this Agreement)
shall not be included within the Licensed IP or Curis IP or otherwise subject in
any way to this Agreement, except that in the event of any such transaction with
respect to Curis, if, after consummation of such transaction, the acquiring
party actually uses its intellectual property rights in the development and/or
commercialization of Licensed Products, such acquiring party’s intellectual
property rights actually so used shall be included within the Curis IP; or

(b) to an Affiliate, provided that the assigning Party shall remain liable and
responsible to the non-assigning Party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assignees. Any transfer or assignment of this Agreement in violation of this
Section 12.1 shall be null and void.

12.2 Entire Agreement. This Agreement (including the Exhibits hereto) contains
the entire agreement between the Parties relating to the subject matter hereof,
and all prior understandings, representations and warranties between the Parties
with respect to the subject matter hereof are superseded by this Agreement,
including, without limitation, the Confidentiality Agreement between the Parties
dated May 22, 2012 (it being understood that information disclosed by either
Party to the other Party pursuant to such Confidentiality Agreement constitutes
Confidential Information, subject to the provisions of Article 10).

12.3 Amendments. Changes and additional provisions to this Agreement shall be
effective and binding on the Parties only if set forth in a writing expressly
stated for such purpose and signed by the Parties.

12.4 Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the state of California and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of law.

12.5 Force Majeure. If the performance of this Agreement or any obligations
hereunder is prevented, restricted or interfered with by reason of earthquake,
fire, flood or other casualty or due to strikes, riot, storms, explosions, acts
of God, war, or a similar occurrence or condition beyond the reasonable control
of the Parties, the Party so affected shall, upon giving

 

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

prompt notice to the other Parties, be excused from such performance during such
prevention, restriction or interference, and any failure or delay resulting
therefrom shall not be considered a breach of this Agreement.

12.6 Severability. The Parties do not intend to violate any public policy or
statutory common law. However, if any sentence, paragraph, clause or combination
of this Agreement is in violation of any law or is found to be otherwise
unenforceable, such sentence, paragraph, clause or combination of the same shall
be deleted and the remainder of this Agreement shall remain binding, provided
that such deletion does not alter the basic purpose and structure of this
Agreement.

12.7 Notices. All notices, requests, demands, and other communications relating
to this Agreement shall be in writing in the English language and shall be
delivered in person or by mail, international courier or facsimile transmission
(with a confirmation copy forwarded by courier or mail). Notices sent by mail
shall be sent by first class mail or the equivalent, registered or certified,
postage prepaid, and shall be deemed to have been given on the date actually
received. Notices sent by international courier shall be sent using a service
which provides traceability of packages. Notices shall be sent as follows:

 

Notices to Genentech:

 

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attention: Corporate Secretary

Telephone: (650) 225-1000

Facsimile: (650) 467-9146

  

with a copy to:

 

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attention: Vice President, Genentech Partnering

Telephone: (650) 225-1000

Facsimile: 650-225-3009

Notices to Curis:

 

Curis, Inc.

4 Maguire Road

Lexington, MA 02421

Attention: Chief Executive Officer

Telephone: (617) 503-6500

Facsimile: (617) 354-2407

  

with a copy to:

 

Curis, Inc.

4 Maguire Road

Lexington, MA 02421

Attention: Chief Financial Officer

Telephone: (617) 503-6500

Facsimile: (617) 354-2407

Either Party may change its address for notices or facsimile number at any time
by sending written notice to the other Party.

12.8 Use of Names. Except as otherwise expressly provided in this Agreement, no
right, express or implied, is granted by the Agreement to use in any manner the
name of “Curis” “Genentech,” “Roche” or any other trade name or trademark of the
other Party in connection with the performance of this Agreement.

12.9 Independent Contractor. Nothing herein shall create any association,
partnership, joint venture, fiduciary duty or the relation of principal and
agent between the Parties hereto, it being understood that each Party is acting
as an independent contractor, and neither Party shall have the authority to bind
the other or the other’s representatives in any way.

 

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

12.10 Waiver. No delay on the part of either Party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any power or right hereunder preclude other or further
exercise thereof or the exercise of any other power or right. Any waiver by a
Party of a particular provision or right shall be in writing, shall be as to a
particular matter and, if applicable, for a particular period of time and shall
be signed by such Party.

12.11 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

12.12 Interpretation. This Agreement has been prepared jointly and no rule of
strict construction shall be applied against either Party. In this Agreement,
the singular shall include the plural and vice versa and the word “including”
shall be deemed to be followed by the phrase “without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.

12.13 Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute one and the same Agreement. For purposes of
executing this agreement, a facsimile copy of this Agreement, including the
signature pages, will be deemed an original.

*    *    *    *    *

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representative.

 

Curis Inc.     Genentech, Inc. By:  

/s/ Daniel Passeri

    By:  

/s/ Steve Krognes

Name:  

Daniel Passeri

    Name:  

Steve Krognes

Title:  

President & CEO

    Title:  

CFO

 

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

EXHIBIT A

COMPOUND

[**]

 

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

EXHIBIT B

LICENSED PATENT RIGHTS

PART I

 

•  

[**]

 

•  

[**]

PART II

 

•  

[**]

 

•  

[**]

 

•  

[**]

 

•  

[**]

 

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

EXHIBIT C

TECHNOLOGY TRANSFER PLAN

Genentech’s responsibilities under the Technology Transfer Plan are as follows:

Within [**] days of the Effective Date, Genentech will provide Curis with the
following documentation and information in either electronic or hard copy
format:

 

  1. General documents:

[**]

 

  2. Other CMC documents

[**]

 

  3. Documents (copies or originals) relating to study GDC-0917-IAM4914g:

[**]

 

  4. Transfer of Control from Genentech to Curis

[**]

 

  5. Technology Transfer Plan Management. The Curis employees who are designated
by Curis to receive such Technology Transfer Plan documents and information,
respectively, are [**] the Designated Curis Recipients. Curis may replace any or
all of such Designated Curis Recipients at any time upon prior written notice to
the Genentech alliance manager (“Designated Genentech Alliance Manager”).

 

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

EXHIBIT D

TRANSFERRED MATERIALS

Genentech will transfer the materials identified in Table 1 below in the
quantities available as of the Effective Date. Such quantities anticipated to be
as follows:

Table 1 – Genentech’s current GDC-0917 API/DP and starting material inventory

[**]

CMC documents for the lots of materials referred to in Table 1:

[**]

Reference standards: To the extent reasonably available, reference standards for
the parent, impurities and metabolites and any non-commercial internal standards
used in bioanalytical analyses.

Transfer of Materials Management. The receipt of Transferred Materials will be
managed by the Designated Curis Recipients.

 

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

EXHIBIT E

PRESS RELEASE

 

LOGO [g444104exc42.jpg]

FOR IMMEDIATE RELEASE

For More Information:

Michael P. Gray

Chief Financial and Chief Operating Officer

Curis, Inc.

617-503-6632

mgray@curis.com

Curis Announces Worldwide In-Licensing of

IAP Inhibitor GDC-0917 from Genentech

- Phase I clinical testing of oral GDC-0917 recently completed -

- Conference Call Today at 9:00 a.m. EST -

LEXINGTON, Mass. November 28, 2012 (GLOBENEWSWIRE) – Curis, Inc. (NASDAQ: CRIS),
a drug development company seeking to develop next generation targeted small
molecule drug candidates for cancer treatment, today announced that it has
licensed from Genentech, a member of the Roche Group, (SIX: RO, ROG; OTCQX:
RHHBY), exclusive, worldwide rights for the development and commercialization of
GDC-0917, a small molecule that is designed to promote cancer cell death by
antagonizing inhibitor of apoptosis (IAP) proteins.

“We are very pleased to have entered into this agreement for GDC-0917, which
adds depth to our current pipeline of proprietary targeted anti-cancer agents
and further solidifies our relationship with our partner Genentech,” said Dan
Passeri, Curis’ President and Chief Executive Officer. “Importantly, we
anticipate that the $30 million non-dilutive royalty financing transaction that
we also announced this morning will provide us with sufficient capital to
progress GDC-0917 and our other programs to important development milestones.”

“We value the relationship that we have with Curis, and Genentech is pleased to
enter into this agreement,” said James Sabry, M.D., Ph.D., Vice President,
Genentech Partnering. “We have been impressed with the results of our recently
completed Phase I clinical trial and look forward to Curis’ further development
of GDC-0917.”

Genentech has recently completed a Phase I clinical trial of GDC-0917, in which
42 people received daily oral doses of GDC-0917 for two weeks, followed by a one
week rest period. This 21-day cycle is repeated until disease progression or
study discontinuation for any other reason. The primary endpoints of the study
include evaluating the safety and tolerability and the pharmacokinetics of
GDC-0917 in people with solid tumors or lymphoma and determining the
maximum-tolerated-dose and a potential recommended dose for further clinical
studies.

 

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

Secondary endpoints include a preliminary assessment of anti-tumor activity of
GDC-0917 and evaluating pharmacodynamic markers. Genentech plans to present full
study results at a medical conference in mid-2013. Please refer to
www.clinicaltrials.gov for additional study details.

“The results of the Phase I study with GDC-0917 have been encouraging,”
commented one of the principal investigator in Genentech’s Phase I clinical
study, Dr. Anthony Tolcher, M.D., FRCP (C), Director of Clinical Research at
South Texas Accelerated Research Therapeutics (START) in San Antonio, Texas. “We
believe that IAP inhibition could prove to be an important approach in cancer
therapy and we look forward to working with Curis in upcoming clinical studies
of this exciting molecule,” said Dr. Tolcher.

Curis has designated GDC-0917 as CUDC-427 and plans to continue the further
clinical development of CUDC-427, both as a single agent as well as in a Phase I
clinical trial in combination therapy, which if successful would enable Curis to
advance to Phase II combination clinical studies.

Under the terms of the license agreement, Curis will have the sole right and
responsibility for all research, development, manufacturing and
commercialization activities related to CUDC-427. Curis will pay Genentech $9.5
million for an up-front license payment and technology transfer costs. In
addition, Genentech is entitled to receive milestone payments upon certain
regulatory approvals to commercialize CUDC-427 in certain territories and
royalties on net sales of CUDC-427.

In addition, Curis separately announced that that, subject to the occurrence of
certain closing conditions, it will enter into a $30 million debt transaction
secured with certain future Erivedge™ royalties, with an investment fund managed
by Pharmakon Advisors. Upon closing, this capital will provide Curis with an
important source of funding for the further development of Curis’ proprietary
programs, including CUDC-427.

About Inhibitor of Apoptosis Proteins

Impairment of programmed cell death or apoptosis often contributes to the
formation and progression of cancer, and evasion of apoptosis is one of the
primary strategies by which cancer cells develop resistance to anticancer
therapies. Inhibitor of apoptosis (IAP) proteins are a family of functionally
and structurally related proteins which include X-linked IAP (XIAP), cellular
IAPs (cIAP1 and cIAP2), and melanoma IAP (ML-IAP). They confer protection from
death-inducing stimuli by exerting a range of biological activities that promote
cancer cell survival and proliferation. Some even directly inhibit caspases,
critical players in the execution of apoptosis.

Mutations, amplifications and chromosomal translocations of IAP genes are
associated with various solid and hematologic cancer types, and increased IAP
expression has been associated with an unfavorable prognosis and poor outcome
for patients.

As a consequence, IAP proteins are considered promising molecular targets for
anticancer therapy.

 

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

About CUDC-427 (GDC-0917)

CUDC-427 is an orally bioavailable small molecule that triggers tumor cell
apoptosis by selectively antagonizing IAP proteins. CUDC-427 was designed to
mimic the endogenous IAP antagonist mitochondrial protein second
mitochondria-derived activator of caspases/direct IAP-binding protein
(Smac/DIABLO) that is released into the cytoplasm in response to pro-apoptotic
stimuli.

CUDC-427 has demonstrated single-agent and combination anti-tumor activity in
mouse xenograft tumor models when administered orally on a daily schedule, and
IND-enabling safety studies have shown it to be well tolerated when dosed daily
by oral administration, potentially enabling sustained target inhibition.

In October 2010, an open-labeled, uncontrolled, dose-escalation, Phase I
clinical trial of CUDC-427 (NCT01226277; IAM4914g) began in patients with
refractory solid tumors or lymphoma. The study was designed to assess safety,
tolerability and pharmacokinetics of daily, oral doses of CUDC-427. Data from
this study are expected to be presented at an oncology conference in mid-2013.

Conference Call Information

Daniel Passeri, President and Chief Executive Officer of Curis, will host a
conference call today, November 28, 2012, at 9:00 a.m. EST, to review the
license agreement, financing transaction and the overall corporate strategy.

To access the live conference call, please dial (877) 868-1829 from the U.S. or
(253) 237-1135 from other locations, shortly before 9:00 a.m. EST. The
conference ID number is 73717844. The conference call can also be accessed on
the Curis website at www.curis.com in the Investors section. A replay will be
available approximately two hours after the completion of the call through 12:00
p.m. EST, Saturday, December 1, 2012. To access the replay, please dial
(855) 859-2056 from the United States or (404) 537-3406 from other locations and
reference conference ID number 73717844.

About Curis, Inc.

Curis is a drug development company that is committed to leveraging its
innovative signaling pathway drug technologies to seek to create new targeted
small molecule drug candidates for cancer. Curis is building upon its previous
experiences in targeting signaling pathways, including in the Hedgehog pathway,
in its effort to develop proprietary targeted cancer programs. For more
information, visit Curis’ website at www.curis.com.

Curis Cautionary Statement: This press release contains forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995, including without limitation statements regarding Curis’ expectations
regarding the potential benefits of CUDC-427 and the importance of IAP as a
target for developing cancer therapies. ; Curis’ expectation that the proceeds
of its royalty financing transaction will be sufficient to progress CUDC-427 and
its other proprietary programs to important [near term] milestones; and Curis’
plans for further clinical testing of CUDC-427. Forward-looking statements used
in this press release may contain the words “believes”, “expects”,
“anticipates”, “plans”, “seeks”, “estimates”, “assumes”, “will”, “may,” “could”
or similar expressions. These forward-looking statements are not guarantees of
future performance and involve risks, uncertainties, assumptions and other
important factors that may cause actual results to be materially different from
those indicated by

 

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

such forward-looking statements. For example, Curis may not be able to
successfully advance CUDC-427 into planned clinical studies or may otherwise
experience delays, setbacks and failures in its clinical development of CUDC-427
including the potential for CUDC-427 to cause unexpected toxicities and/or fail
to demonstrate sufficient safety and efficacy. Preclinical testing and clinical
studies of Curis’ other programs in development may be unsuccessful and may
never achieve the requisite regulatory approval needed for commercialization.
Curis will require substantial additional capital to fund the research and
development of CUDC-427 and its other programs, and the proceeds of its royalty
financing transaction may not be sufficient to fund its near-term capital
requirements for advancing these programs. Curis may not obtain or maintain
necessary patent protection for its programs and could become involved in
expensive and time consuming patent litigation and interference proceedings.
Curis faces substantial competition from other companies developing cancer
therapeutics. Unstable market and economic conditions may adversely affect
Curis’ financial conditions and its ability to access capital to fund the growth
of its business.

Curis also faces other important risks relating to its business, operations,
financial condition and future prospects generally, that are discussed in its
Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 and other
filings that it periodically makes with the Securities and Exchange Commission.

In addition, any forward-looking statements represent the views of Curis only as
of today and should not be relied upon as representing Curis’ views as of any
subsequent date. Curis disclaims any intention or obligation to update any of
the forward-looking statements after the date of this press release whether as a
result of new information, future events or otherwise.

 

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL    EXECUTION COPY

 

EXHIBIT F

PUBLICATIONS THROUGH [**]

1. [**]

2. [**]

3. [**]

4. [**]

 

 

46